Citation Nr: 1703576	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  15-06 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for bilateral hearing loss prior to October 1, 2012.

2.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss since October 1, 2012.

3.  Entitlement to special monthly compensation (SMC) based on deafness in both ears.

4.  Entitlement to a rating in excess of 10 percent for tinnitus.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 10, 2012.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from February 1962 to August 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which increased the Veteran's disability rating for hearing loss to 60 percent effective December 29, 2010.  The Veteran then filed another increased rating claim in September 2011, along with a claim for a TDIU.  He underwent a VA audiological examination in February 2012, within one year of the 2011 rating decision.  The RO thereafter proposed and implemented a decreased rating of 40 percent.  However, as new and material evidence was received within one year of the July 2011 decision, it is not final, and this case involves a staged rating, as opposed to a rating reduction.  Reizenstein v. Peake, 22 Vet. App. 202, 208 (2008), aff'd sub nom. Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009);  O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007); 38 C.F.R. § 3.156(b).

Additionally, in an April 2013 rating decision, the Atlanta RO denied a rating in excess of 10 percent for tinnitus.  Although the Veteran did not appeal this matter, it was addressed in the March 2015 Statement of the Case (SOC), and the Veteran then perfected an appeal via a timely VA Form 9. 

Finally, a claim for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  The Veteran's TDIU claim has been reasonably raised by the record and is therefore properly before the Board.  See September 2011 VA Form 21-8940.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The adequate examinations of record indicate that from December 29, 2010 to October 9, 2012, the Veteran's disability picture more closely approximates hearing loss at Level IX in each ear, which corresponds to a 60 percent rating. 

2.  The adequate examinations of record indicate that from October 10, 2012 and thereafter the Veteran had hearing loss at Level XI in each ear, which corresponds to a 100 percent rating and is indicative of deafness in both ears.

3.  The Veteran's tinnitus is rated at the maximum schedular rating allowable by law.

4.  From December 29, 2010 to October 10, 2012, the Veteran's service-connected hearing loss rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A 60 percent rating, and no higher, is warranted for bilateral hearing loss from December 29, 2010 to October 10, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2016).

2.  The criteria for a 100 percent rating for bilateral hearing loss are met from October 10, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2016).

3.  The criteria for SMC based on deafness in both ears are met from October 10, 2012.  38 U.S.C.A. § 1114(k), (West 2014); 38 C.F.R. § 3.350(a)(5) (2016).

4.  The criteria for a disability rating in excess of 10 percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.87, Diagnostic Code 6260 (2016). 

5.  The criteria for a TDIU are met from December 29, 2010 to October 10, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

The Veteran seeks an increased rating for his hearing loss, which was initially service-connected in September 2003 and rated at 40 percent disabling, and his tinnitus.  In July 2011 that rating was increased to 60 percent effective December 29, 2010.  Subsequent to a request for a TDIU, his rating was reduced to 40 percent from October 1, 2012 and thereafter.  The Veteran contends that his hearing loss had not decreased, but increased.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The appeal period before the Board begins on December 29, 2010, the date VA received the Veteran's formal claim for an increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Additionally, a VA audiologist must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  

Here, the Veteran has had a number of audiological examinations in support of his claim for an increased disability rating.  However, of the seven audiological examinations in the record for the period under appeal, only three are adequate for VA disability rating purposes.

In November 2010, the Veteran underwent a private examination which was missing the required puretone hearing threshold frequencies at 3000 Hertz.  It also did not identify the type of speech discrimination test used.  Either of these omissions renders the examination inadequate for VA rating purposes.  38 C.F.R. § 4.85(a).  In November 2011, the Veteran underwent another VA examination.  This examination was missing the threshold frequency at 3000 Hertz for the left ear, and identified the speech discrimination test as W-22.  Therefore, this examination is also inadequate.  Id.  In June and July 2012, the Veteran underwent two private audiological examinations, both of which identified the speech discrimination test as W-22.  Therefore, neither of those is adequate.  Id.  Finally, in an August 2013 VA examination, the identified speech discrimination test was W-22 and the audiologist did not describe the functional effects caused by the Veteran's hearing loss.  Therefore that examination is inadequate.  Id.

Three adequate examinations were given in May 2011, February 2012, and October 2012.  All three of these VA examinations measured the required puretone thresholds, used the Maryland CNC word list for speech discrimination tests, and contained statements from the audiologists describing the functional effects caused by the Veteran's hearing loss.  See Martinak, supra.  The results of these examinations support assignment of staged ratings.

The May 2011 examination resulted in average puretone thresholds of 78.75 Hz in the right ear and 88.75 Hz in the left, with speech discrimination scores of 50 in the right ear and 50 in the left.  This corresponds to a Level IX in each ear and a disability rating of 60 percent.  The February 2012 VA examination resulted in a puretone average of 82.5 in the right ear and 80 in the left, with speech discrimination scores of 88 in each ear.  This corresponds to a Level IV in the right ear and a level III in the left ear and a disability rating of 10 percent, not the 40 percent disability rating assigned by the RO based on this examination.  In this regard, the RO utilized Table VIA, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average.  However, this table is only utilized when the examiner certifies that speech discrimination testing is not appropriate, and here, the examiner specifically found such testing was appropriate.  See February 2012 VA examination report at 3; see also 38 C.F.R. § 4.85(c).  The October 2012 VA examination resulted in puretone average of 87.5 in the right ear and 86.25 in the left, with speech discrimination of 24 in the right ear and 20 in the left.  This corresponds to a level XI in each ear and a disability rating of 100 percent.

The Board notes that it is essential that each evaluation of a disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If, however, the evidence showed that the severity of the Veteran's disability was different at distinct times, "staged" or separate ratings could be assigned for separate periods of time, based on the facts found.  Hart v. Mansfield 21 Vet. App. 505 (2007).

According to the above-cited evidence, the Veteran would merit a disability rating of 10 percent from February 7, 2012 to October 9, 2012, a period of eight months, preceded by a rating of 60 percent and followed by a rating of 100 percent.  However, the Board will not reduce a rating below what was assigned by the RO (i.e. a 40 percent rating until October 1, 2012), and the Board will not assign a 10 percent rating for a period of nine days (October 1, 2012 to October 10, 2012), as the prior and subsequent examinations show a much more severe disability picture.  See 38 C.F.R. §§ 4.3, 4.7.  Accordingly, the Board herein continues the 60 percent for bilateral hearing loss and extends that rating 9 days until October 10, 2012, when a maximum 100 percent rating is assigned.

Finally, the Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

SMC

A Veteran who, as the result of a service-connected disability has deafness in both ears shall receive SMC under the provisions of 38 U.S.C.A. § 1114(k).   Deafness of both ears "will be held to exist where examination in a Department of Veterans Affairs authorized audiology clinic under current testing criteria shows bilateral hearing loss is equal to or greater than the minimum bilateral hearing loss required for a maximum rating evaluation under the rating schedule."  38 C.F.R. § 3.350(a)(5).  As a result of the increased rating above, the Veteran is service-connected for bilateral hearing loss rated at 100 percent disabling from October 10, 2012 forward, which is the equivalent of deafness in both ears for purposes of 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(5). 


Tinnitus

The Veteran's tinnitus is rated at 10 percent under Diagnostic Code 6260.  The version of Diagnostic Code 6260 in effect since June 13, 2003 provides that only a 10 percent evaluation can be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2) (2016).  Therefore, no more than a single 10 percent rating is permissible for the Veteran's tinnitus.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).

TDIU prior to October 10, 2012

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities affecting one body system are considered "one disability" for purposes of assigning a TDIU.  38 C.F.R. § 4.16.

Here, the Veteran is service-connected for bilateral hearing loss and tinnitus, which is considered "one disability" for TDIU purposes.  This single disability is rated as 60 percent from December 29, 2010, qualifying him for a TDIU from this point until October 10, 2012.  Beginning on that date, as he is in receipt of a 100 percent schedular rating and SMC under 38 U.S.C.A. § 1114(k), entitlement to a TDIU predicated on tinnitus alone is moot, as it would not result in additional disability compensation.  Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

Full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effect of combinations of disability.  38 C.F.R. § 4.15.

Employment history, educational and vocational attainment and all other factors having a bearing on the issue are relevant to determinations of unemployability for VA compensation purposes.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Age, however, is not a factor, and unemployability associated with advancing age may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  

Here, the record shows the following:  The Veteran earned an associate's degree in industrial technology in 1961, though in an April 2007 Notice of Disagreement (NOD), he describes his associate's degree, alternatively, being in mechanical engineering.  In that same April 2007 NOD, the Veteran states that he was employed as a mechanical engineer for more than 30 years.  In a May 2011 VA examination, the Veteran reported to the examiner that he had worked in drafting/design engineering for 30 years.  

In his April 2007 NOD, the Veteran states that as his hearing condition worsened, after 30 years of employment in the field of engineering, he was unable to hold a job and subsequently became a delivery driver.  The Veteran elsewhere reports several jobs in food and auto parts delivery.  

In a January 2012 statement, a coworker noted that she observed the Veteran having difficulty answering the telephone because he was unable to hear the caller, and that as a result he would often ask other employees to take over the call.  She also noted that she had to repeat herself on numerous occasions when speaking with him.

In addressing functional impact, including in a work setting, the May 2011 VA examiner indicated that the Veteran had "significant communication problems."  The February 2012 VA examiner noted that the Veteran was "severely hard of hearing and even with hearing aids in quiet has extreme problems understanding speech.  Any noise makes the problems worse and he can't understand any of his family and is very isolated."  The October 2012 VA examiner noted that the Veteran's "[h]earing loss has made it very difficult [for the Veteran] to hear, understand, or carry a conversation," and that the Veteran was "not able to find employment due to impairment."  

Given these findings, the Board concludes that Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected hearing loss from December 29, 2010 to October 10, 2012.  The benefit sought on appeal is therefore granted.


ORDER

A 60 percent rating, but no higher, for hearing loss is warranted from December 29, 2010 to October 10, 2012.

A 100 percent rating for hearing loss is granted beginning October 10, 2012.

SMC based on deafness in both ears is granted from October 10, 2012.  

A rating in excess of 10 percent for tinnitus is denied.

A TDIU is granted from December 29, 2010 to October 10, 2012.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


